DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	Applicant's election without traverse of Group I, claims 1-16 in the reply filed on 31 December 2020 is acknowledged.
3.	Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 December 2020.

Specification
The amendment filed 31 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows. Applicant has amended paragraph 0021 of the specification to include the limitations “difunctional oligomeric alpha hydroxy ketone” and “70% oligomeric alpha hydroxy ketone mixed with 30% 2-hydroxy-2-methylpropiophenone”. The tradenames of the chemicals which the added material loosely corresponds to identify one specific type of chemical, but does not provide adequate support to broadly recite any kind of oligomeric alpha hydroxy ketone. IGM Esacure One identifies only oligo[2-hydroxy-2-
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities:
[0021]: It appears that the recitation of “oxy-phenyl-acetic acid 2-[2 oxo-2 phenyl-acetoxy-ethoxy]-ethyl ester and oxy-phenyl-acetic 2-[2-hydroxy-ethyoxy]-ethyl ester 2-[2-(2-oxo-2-phenylacetyl)oxyethoxy]ethyl 2-oxo-2-phenylacetate” is repetitive/incorrect.
[0021]: “difunctional oligomeric alpha hydroxy ketone” appears to be a very similar recitation of “difunctional alpha-hydroxy ketone” which immediately precedes the “difunctional oligomeric alpha hydroxy ketone”.
[0021]: “2benzyl” should most likely read “2-benzyl”.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, page 4, lines 2-4: It appears that the recitation of “oxy-phenyl-acetic acid 2-[2 oxo-2 phenyl-acetoxy-ethoxy]-ethyl ester and oxy-phenyl-acetic 
Claim 4, page 5, line 10: “2benzyl” should read “2-benzyl”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 4, there is no support in the specification as originally filed to broadly recite any “difunctional oligomeric alpha hydroxy ketone”. The specification in [0021] discloses the use of IGM Esacure One, which according to chemBlink is oligo[2-Esacure ONE Photoinitiator, “Chemical Data”, CAS No). Applicant should amend claim 4 to recite “oligo[2-hydroxy-2-methyl-1-[4-(1-methylvinyl)phenyl]propanone]” in place of “difunctional oligomeric alpha hydroxy ketone”. Alternatively, given that IGM Resins discloses the chemical name as “difunctional alpha hydroxy ketone”, Applicant may replace “difunctional oligomeric alpha hydroxy ketone” with “difunctional alpha hydroxy ketone”; however, claim 4 already recites “difunctional alpha-hydroxy ketone”.
With respect to claim 4, there is no support in the specification as originally filed to broadly recite “70% oligomeric alpha hydroxy ketone mixed with 30% 2-hydroxy-2-methylpropiophenone” which includes any oligomeric alpha hydroxy ketone. The specification in [0021] discloses the use of IGM Esacure KIP 100F, which according to IGM Resins consists of 70% oligo[2-hydroxy-2-methyl-1-[4-(1-methylvinyl)phenyl]propanone] – from CAS No. 163702-01-0 – and 30% 2-hydroxy-2-methylpropiophenone – from CAS No. 7473-98-5 (see IGM Resins, Esacure KIP 100F Photoinitiator, “Chemical Data”, “Chemical Name”). Applicant should amend claim 4 to recite “70% oligo[2-hydroxy-2-methyl-1-[4-(1-methylvinyl)phenyl]propanone] mixed with 30% 2-hydroxy-2-methylpropiophenone” in place of “70% oligomeric alpha hydroxy ketone mixed with 30% 2-hydroxy-2-methylpropiophenone”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Patent Application Publication 2015/0099113 A1, hereinafter “Ho”) in view of Limerkens et al. (U.S. Patent No. 8,168,260 B2, hereinafter “Limerkens”).
With respect to claims 1-4 and 10-16, Ho teaches a multilayer protective film comprising a first layer, a second layer, and a pressure sensitive adhesive (PSA) layer layered in such a manner that one major surface of the first layer is bonded to one major surface of the second layer and the PSA layer is bonded to an opposite major 
Ho does not teach wherein first layer is an interpenetrating network comprising a thermoplastic polymer and crosslinked components wherein the thermoplastic polymer is selected from the group consisting of a polyurethane, polycarbonate, polycaprolactone, and a combination thereof, and wherein the crosslinked components are selected from the group consisting of acrylates, methacrylates, and allylic isocyanurates.
Limerkens teaches converting thermoplastic polyurethanes into thermoset polyurethanes exhibiting improved physical and chemical properties (Col. 1, lines 15-20), and that this is done by crosslinking thermoplastic polyurethanes (Col. 2, lines 53-57). Limerkens further teaches that the thermoplastic polyurethane is interpenetrated with (acrylic) polymer formed from a co-cross-linker, forming a ladder-like structure where the thermoplastic polyurethane chains are the rungs and the (acrylic) polymer is the stiles (Col. 12, lines 5-17). Thus, Limerkens teaches an interpenetrating polymer network (IPN). Limerkens further teaches that the crosslinking occurs using co-crosslinkers such as trimethylolpropane triacrylate and ditrimethylolpropane triacrylate (Col. 8, lines 23-25). Limerkens additionally teaches the use of ultraviolet (UV) initiators, i.e. photoinitiators, such as 1-hydroxy-cyclohexylphenylketone (Col. 8, lines 5-6).
Ho and Limerkens are analogous inventions in the field of multilayered films having a polyurethane layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first partially crosslinked polyurethane layer of Ho to be the crosslinked thermoplastic polyurethane (IPN) of Limerkens in order to provide a polyurethane layer with improved physical and chemical properties (Limerkens, Col.1, lines 15-20). Although there is no explicit teaching from Ho in view of Limerkens that the film has a permanent marker stain removal value of greater than about 90% light transmission, a tar stain removal of between about 4.5 to 22 Delta YI, a scratch resistance of greater than about 85 gloss units, and a gloss of greater than about 90 gloss units, given that Ho in view of Limerkens teaches a structure identical to that of the present invention, i.e. identical first and second layers such that the first layer is bonded to one major surface of the second layer, then it is clear it would necessarily inherently have such properties.
With respect to claim 5, Limerkens teaches the use of thermal stabilizers, i.e. heat stabilizers, in order to inhibit thermal reaction of the unsaturated polymerizable groups during melt processing (Col. 10, lines 41-43) and makes note of Irganox 1010 (Col. 10, lines 59-60), which Applicant mentions of as an example of a heat stabilizer (see instant specification [0022]).
With respect to claims 6-7, Ho teaches the thickness of a crosslinked polyurethane dispersion is about 50 microns (2.0 mil) and the thickness of a thermoplastic polycaprolactone-based polyurethane is 150 microns (5.9 mil) ([0039]). The thermoplastic polycaprolactone-based polyurethane corresponds to the second 
With respect to claim 8, Limerkens teaches the amount of co-crosslinker is present in amount of 5 to 30 parts by weight per 100 parts by weight of the thermoplastic polyurethane (Col. 9, lines 4-11). Assuming there are 100 parts by weight of the thermoplastic polyurethane and 5 parts by weight of the co-crosslinker, then the crosslinker is present in an amount of 4.76% (5*100/105) the weight of the first layer and the thermoplastic polymer is present in an amount of 95.24% (100*100/105) the weight of the first layer; when that is changed to 30 parts by weight of the co-crosslinker, then it is present in an amount of 23.08% (30*100/130) the weight of the first layer while the thermoplastic polymer is present in an amount of 76.92% (100*100/130).
Regarding the limitations of claim 8, since the values recited are modified by the term “about”, this includes values slightly above and below the values claimed. Therefore, the values of the percent weight of the thermoplastic polymer taught by Limerkens overlap those presently claimed if the value of the first thermoplastic layer is slightly above the values claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Alternatively, Limerkens teaches the use of 76.92% thermoplastic polymer, while the present claims require about 75% thermoplastic polymer.
It is apparent, however, that the instantly claimed amount of the thermoplastic polymer and that taught by Limerkens are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of the thermoplastic polymer taught by Limerkens and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of the thermoplastic polymer, it therefore would have been obvious to one of ordinary skill in the art that the amount of the thermoplastic polymer disclosed in the present claims is but an obvious variant of the amounts taught in Limerkens, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claim 9, Limerkens teaches the amount of co-crosslinker is present in amount of 5 to 30 parts by weight per 100 parts by weight of the thermoplastic polyurethane (Col. 9, lines 4-11). Assuming there are 100 parts by weight of the thermoplastic polyurethane and 5 parts by weight of the co-crosslinker, then the crosslinker is present in an amount of 4.76% (5*100/105) the weight of the first layer and the thermoplastic polymer is present in an amount of 95.24% (100*100/105) the weight of the first layer; when that is changed to 30 parts by weight of the co-crosslinker, then it is present in an amount of 23.08% (30*100/130) the weight of the first layer while the thermoplastic polymer is present in an amount of 76.92% (100*100/130).
Regarding the limitations of claim 9, since the values recited are modified by the term “about”, this includes values slightly above and below the values claimed. Therefore, the values of the percent weight of the thermoplastic polymer taught by Limerkens overlap those presently claimed if the value of the first thermoplastic layer is slightly above the values claimed and the values of the percent weight of the co-crosslinker, i.e. crosslinked component, overlap those presently claimed if the value of the crosslinked components are slightly below the values claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the co-crosslinker and thermoplastic polymer, including over values presently claimed, in order 
Alternatively, Limerkens teaches the use of 76.92% thermoplastic polymer and 23.08% co-crosslinker, while the present claims require about 72% thermoplastic polymer and about 24% crosslinker.
It is apparent, however, that the instantly claimed amount of the thermoplastic polymer and crosslinked components and that taught by Limerkens are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of the thermoplastic polymer and crosslinked components taught by Limerkens and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of the thermoplastic polymer and crosslinked components, it therefore would have been obvious to one of ordinary skill in the art that the amount of the thermoplastic polymer and crosslinked components disclosed in the present claims is but an obvious variant of the amounts taught in Limerkens, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
The previous objections to the specification are withdrawn due to Applicant’s amendment. However, the specification remains objected to due to the new matter added and the other informalities noted above.
Due to Applicant’s amendments to claims 2, 4, 10, and 16, the previous 35 U.S.C. 112(b) rejections have been withdrawn. However, claim 4 is now rejected under 35 U.S.C. 112(a).
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive. Applicant argues that Ho et al. (US 2015/0099113 A1, “Ho”) and Limerkens et al. (US 8,168,260 B2, “Limerkens”) does not teach nor suggest the present invention. Specifically, Applicant argues that Ho does not substantially disclose the claimed invention because Ho does not disclose a layer comprising an interpenetrating polymer network layer comprising a thermoplastic polymer and crosslinked components, and that Limerkens fails to cure the deficiencies of Ho. The examiner respectfully disagrees.
Regarding Applicant’s arguments that Ho does not substantially disclose the claimed invention, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Limerkens teaches that crosslinking thermoplastic polyurethanes provide improved physical and chemical properties (Col. 1, lines 15-20 and Col. 2, lines 53-57). Limerkens further teaches the polyurethane is interpenetrated with (acrylic) polymer formed from a co-cross-linker (Col. 12, lines 5-17), i.e. the polyurethane has acrylic crosslinked components and is therefore a crosslinked polyurethane. Because Limerkens teaches identical materials as that presently claimed, namely a thermoplastic polyurethane and crosslinked components including acrylates, an interpenetrating polymer network would necessarily inherently be present. Given that Ho discloses a partially crosslinking polyurethane layer ([0020]) and discloses that the polyurethane in the first layer is not a thermoset ([0005]), i.e. the polyurethane encompasses a thermoplastic polyurethane, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partially crosslinked polyurethane of Ho to be the crosslinked thermoplastic polyurethane of Limerkens in order to provide a polyurethane layer with improved physical and chemical properties (Limerkens, Col. 1, lines 15-20).
As a result, Ho in view of Limerkens teaches a multilayer film comprising: a first layer comprising an interpenetrating network comprising a first thermoplastic polymer selected from polyurethane and crosslinked components selected from acrylates; and a second layer comprising a layer of a second thermoplastic polymer selected from polyurethane. Thus, Ho in view of Limerkens teaches a multilayer film having two thermoplastic polymer layers, the first layer being an interpenetrating polymer network. As set forth in the above 35 U.S.C. 103 rejections, Ho in view of Limerkens teaches the Claims 1-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Limerkens.
Regarding Applicant’s argument that the combination of Ho and Limerkens would “effectively destroy the [Ho] reference”, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant that combining Limerkens with Ho would effectively destroy the Ho reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787